EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Morriss on 28 Apr 2022.

The application has been amended as follows: 
Amendment to the Claims
Withdrawn Claims 6-8 are canceled.
Amend claim 23 at start of line 2 replace the text: 
"biodegradable_according" 
with the text:
"biodegradable according"



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 27 Jan 2022, in which claims 1, 9, 13, 15-18, and 20 are amended to change the scope and breadth of the claim, claims 10-12 are canceled, and new claims 21-23 are added.

This application is a domestic application, filed 03 Feb 2020; claims benefit of provisional application 62/906795, filed 27 Sep 2019; and claims benefit of provisional application 62/800801, filed 04 Feb 2019.

Claims 1-9 and 13-23 are pending in the current application. Withdrawn Claims 6-8, drawn to non-elected inventions, are canceled by examiner's amendment herein. Claims 1-5, 9, and 13-23 are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 27 Jan 2022, with respect that claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claims 15-17 do not recite a broad range or limitation together with a narrow range or limitation which creates uncertainty as to the scope of the claim.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 27 Jan 2022, with respect that claims 1-5, 9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US 2013/0143973, published 06 Jun 2013, provided by Applicant in IDS mailed 21 Jan 2021) in view of Lopez et al. (Renewable and Sustainable Energy Reviews, 2018, 82, p576-596, available online 28 Sep 2017, provided by Applicant in IDS mailed 21 Jan 2021) and Cheng et al. (Carbohydrate Polymers, 2011, 86, p1130-1136, cited in PTO-892) has been fully considered and is persuasive, as amended claims 1 and 13 recite the process comprising gasifying a feedstock slurry composition containing a solid fossil fuel source, recycle plastics, and water, wherein the amount of recycled plastics is from 0.1 to 25 wt%, based on the total solids of the feedstock slurry composition; and the gasifying is performed in an entrained flow gasifier. Applicant's remarks are persuasive that, upon reconsideration, the prior art does not teach or fairly suggest the claimed method because the prior art does not provide guidance for selecting the method comprising gasifying a feedstock slurry composition as claimed performed in an entrained flow gasifier. For example, Townsend et al. teaches due to the slurry fed and use of non-renewable sources, the entrained-flow gasifier may be less preferred with embodiments of the present invention. Applicant further remarks that the Lopez et al. teaches the use of fluidized bed gasification for feeds containing plastics. For example, Brems et al. (Natural Science, 2013, 5(6), p695-704, cited in PTO-892) teaches the state of the art regarding disposal of plastic solid waste (PSW) via gasification. (page 695, abstract) Brems et al. teaches the methods known in the art using fluidized bed gasification and a working example using a fluidized bed gasification reactor. (page 697; page 700 right column) Therefore upon reconsideration of the prior art and the knowledge of the state of the art possessed by the person of ordinary skill in the art, Applicant's remarks are persuasive that the combined teachings of the prior art do not teach or fairly suggest the claimed invention.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 9, and 13-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623